        Case 1:19-cv-08808-AT Document 124 Filed 05/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GERARDO MOTA BAUTISTA,                   : INDEX NO.: 19:cv-08808 (AT)
HUGO BAUTISTA, JUAN LUIS                 :
OVANDO ZEPEDA, JUAN                      :
ZEPEDA, JULIO RICARDO                    :
ALVAREZ MACATOMA,                        :            Civil Action
LEONCIO TORRES ACUNA,                    :
MARIO MORALES ROJAS, OMAR                :
RODRIGUEZ, and ANTONIO                   :
LIMON HERNANDEZ individually             :    ORDER TO SHOW CAUSE FOR
and on behalf of others similarly        :             DEFAULT
                            Plaintiff,   :

                 vs.

COUNTY-WIDE MASONRY
CORP., CARBEN INDUSTRIES,
INC., CARBEN CONCRETE, INC.,
ANTHONY DERASMO,
ANTHONY LOGIUDICE,
RONALD BROWNING, and
                     Defendant.
CARBEN INDUSTRIES, INC.,
               Third-Party Plaintiff

                   vs.

BATRUME INDUSTRIES, INC., and
COUNTY-WIDE CONSTRUCTION
CORP.,
          Third-Party Defendants
__________________________________


      Upon the affidavits of Matthew Lakind, Esq., sworn to the 19 day of May,
2021, and upon the copy of the complaint hereto annexed, it is
      ORDERED that the above named Third-Party Planitiff, Carben Industries,
Inc., show before this Court, at Room 15D, United States Courthouse, 500 Pearl
Street. New York, NY 10007, on ________ 2021 at 9:00 o’clock in the morning
thereof, or as soon thereafter as counsel may be heard, why an order should be

                                          1
         Case 1:19-cv-08808-AT Document 124 Filed 05/25/21 Page 2 of 2




issued pursuant to Rule 55(a) of the Federal Rules of Civil Procedure granting
default judgment against Third-Party Defendants, Batrume Industries, Inc. as to
liability only
      IT IS FURTHER ORDERED that an Inquest Hearing be scheduled on ___
day of _____, 2021 to award the amount of damages, following any resolution of
all claims between Plaintiffs and Defendants, Carben Industries, Inc., Carben
Concrete, Inc., Anthony Logiudice, and Ronald Browning.
      IT IS FURTHER ORDERED that a copy of this order, together with the
papers upon which it is granted, be personally served upon the Third-Party
Defendants, or their attorney, within seven (7) days of filing and that such service
be deemed good and sufficient



Dated: New York, NY                   __________________________
                                      United States District Judge




                                         2
